internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 - plr-133562-02 date date re legend date taxpayer trust trust trust a b c date date dollar_figurex accountant date date dear this is in response to your letter dated date requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make an allocation of a generation- skipping transfer gst tax exemption the facts and representations submitted are summarized as follows on date taxpayer created three irrevocable trusts trust trust and trust one trust to benefit each of her three sons and their respective descendants article of trust provides that the primary purposes of the trust are the support of a and the preservation of the assets for a’s descendants plr-133562-02 article paragraph a of trust provides that the trustee in its sole discretion shall distribute or apply the entire net_income of the trust to or for the benefit of a and those of his descendants who are living at the time or times of such distributions in annual or more frequent installments in addition the trustee in its sole discretion may distribute to or apply for the benefit of a so much trust principal as it deems desirable for a’s health and support article paragraph b of trust provides that upon a’s death the trustee shall distribute principal and undistributed_net_income to or for the benefit of any one or more of taxpayer’s descendants other than a himself outright or in further trust and in such shares as a directs by will specifically referring to this provision article paragraph c of trust provides that any principal and income not effectively appointed by a under paragraph b shall be allocated upon a’s death to his then living descendants if any per stirpes if he has no descendants then living then to those of taxpayer’s descendants who are then living per stirpes or if taxpayer has no descendants then living to those of the descendants other than taxpayer of taxpayer’s father who are then living per stirpes article paragraph d of trust provides that any share allocated to a person under paragraph c above shall be held and distributed as provided in paragraphs a b and c above with that person as the beneficiary for that share provided that any share allocated to b or c shall be held and distributed to the trustee of trust or trust respectively the terms of trust and trust are identical to those of trust except that b is the primary beneficiary of trust and c is the primary beneficiary of trust according to taxpayer’s estate plan taxpayer was to fund trust trust and trust with equal portions of assets amounting in the aggregate to taxpayer’s gst_exemption so that each trust would have an inclusion_ratio of zero and all future transfers from the trusts would be exempt from gst tax by letter dated date taxpayer’s estate attorney advised taxpayer’s accountant accountant that it would be necessary for taxpayer to file a united_states gift and generation-skipping_transfer_tax return form_709 to report gifts made to the trusts and to allocate taxpayer’s gst_exemption to those gifts on date taxpayer transferred dollar_figurex in cash and securities to each trust a form_709 reporting the date transfers was timely filed on date but accountant inadvertently failed to allocate taxpayer’s gst_exemption on schedule c of the return a_trust officer of the corporate trustee of each trust discovered the failure to allocate taxpayer’s gst_exemption in date when the trust officer received a copy of the gift_tax_return for his files accountant has signed an affidavit acknowledging the receipt of the attorney’s letter and his inadvertent failure to allocate taxpayer’s gst_exemption plr-133562-02 taxpayer requests an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to make allocations of taxpayer’s gst_exemption to trust trust and trust sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining plr-133562-02 whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to make allocations of her available gst_exemption with respect to the date transfers of dollar_figurex to trust trust and trust the allocations will be effective as of date the date of the transfers to the trusts the gift_tax value of the assets transferred to each trust will be used in determining the amount of gst_exemption to be allocated to that trust plr-133562-02 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party although this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the allocations should be made on a supplemental form_709 and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose sincerely heather maloy heather maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
